Per Curiam,
An examination of the somewhat voluminous record in this case has satisfied us that the learned master’s findings of fact were warranted by the pleadings and proofs; and there appears to be no error in any of his legal conclusions that requires either reversal or modification of the decree. The controlling facts, as well as the conclusions of law, upon which the learned court based its decree, are so clearly and fully presented in the master’s report that further reference to them is unnecessary. Neither of the specifications of error is sustained.
Decree affirmed and appeal dismissed, with costs to be paid by appellants.